       Case: 1:19-cv-04892 Document #: 46 Filed: 05/14/20 Page 1 of 3 PageID #:279



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  STEPHANIE LUKIS and ROBERT FISCHER,                      )
  individually and on behalf of all others similarly       )
  situated,                                                )
                                                           )
                         Plaintiffs,                       )
                                                           )
  v.                                                       )   No. 1:19-cv-04892
                                                           )
  INSTANT CHECKMATE, LLC,                                  )
                                                           )
                         Defendant.                        )

                     INSTANT CHECKMATE’S UNOPPOSED MOTION
                       FOR LEAVE TO FILE EXHIBIT UNDER SEAL

        Defendant, Instant Checkmate, LLC (“Instant Checkmate”), by counsel, for its Motion for

Leave to File Under Seal Plaintiff Robert Fischer’s Instant Checkmate background report, pursuant

to Local Rule 26.2, states as follows:

        1.     Instant Checkmate seeks leave to Plaintiff Fischer’s Instant Checkmate background

report under seal.

        2.     Although the information contained in Plaintiff Fischer’s Instant Checkmate

background report is publicly available, Instant Checkmate understands that Plaintiff Fischer prefers

that his background report be filed under seal as it contains biographical information about him

        3.     On May 13, 2020, the parties conferred and agreed that Instant Checkmate would seek

leave to file Plaintiff Fischer’s Instant Checkmate background report under seal and that Plaintiffs do

not oppose the motion.

        4.     Accordingly, Instant Checkmate requests leave to file this exhibit under seal.




                                                  1
     Case: 1:19-cv-04892 Document #: 46 Filed: 05/14/20 Page 2 of 3 PageID #:280



       WHEREFORE, for the foregoing reasons, Defendant Instant Checkmate, LLC, respectfully

submits that the court grant its motion for leave to file Plaintiff Fischer’s Instant Checkmate

background report under seal.



 Dated: May 14, 2020                    Respectfully submitted,

                                        INSTANT CHECKMATE, Defendant


                                        By: /s/Avanti D. Bakane _______________
                                          Avanti D. Bakane, #6299022
                                          Benjamin R. Kinney #6317720
                                          Damon W.D. Wright
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                          One North Franklin, Suite 800
                                          Chicago, IL 60606
                                          Ph: 312-619-4922
                                          abakane@grsm.com
                                          bkinney@grsm.com
                                          dwright@grsm.com




                                              2
                          Case: 1:19-cv-04892 Document #: 46 Filed: 05/14/20 Page 3 of 3 PageID #:281



                                                      CERTIFICATE OF SERVICE

                                 I hereby certify that on this 14th day of May 2020 a copy of the foregoing was filed

                      and served electronically via the ECF filing system.


                                                                  By:       /s/Avanti D. Bakane
                  Avanti D. Bakane, #6299022
                  Benjamin R. Kinney #6317720
                  Damon W.D. Wright
                  GORDON REES SCULLY MANSUKHANI, LLP
                  One North Franklin, Suite 800
                  Chicago, IL 60606
                  Ph: 312-619-4922
                  abakane@grsm.com
                  bkinney@grsm.com
                  dwright@grsm.com




1196195/51562070v.1
                                                                        3
